NUMBERS 13-15-00172-CV & 13-15-00418-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


HEBLEN KANAN,                                                              Appellant,

                                          v.

PLANTATION HOMEOWNER’S
ASSOCIATION INC.,                                                          Appellee.


              On Appeal & Petition for Writ of Mandamus
     from the County Court at Law No. 1 of Hidalgo County, Texas.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Memorandum Opinion Per Curiam

      By notice of appeal filed in our appellate cause number 13-15-00172-CV, appellant

Heblen Kanan challenged a December 24, 2014 judgment of contempt. Kanan, Pharr

Plantation Management Co., Ltd., and Pharr Plantation, Inc., also challenged this same

judgment of contempt by separate petition for writ of mandamus filed in our cause number
13-15-00418-CV. Currently before the Court is a “Joint Motion for Remand” filed by these

parties and appellee and real party in interest, Plantation Homeowners Association, Inc.

According to this motion, the parties jointly request that this Court issue an order setting

aside the December 24, 2014 judgment of contempt and remanding the case to the trial

court for further proceedings. The parties expect and intend to thereby resolve both the

appeal and the petition for writ of mandamus.

       The Court, having examined and fully considered the “Joint Motion for Remand”

and the documents on file in the appeal and original proceeding, is of the opinion that the

parties’ motion should be granted.      Accordingly, we GRANT the “Joint Motion for

Remand.” In cause number 13-15-00172-CV, we set aside the December 24, 2014

judgment without regard to the merits and we remand the case to the trial court for further

proceedings, including a new trial, pursuant to the parties’ agreement. See TEX. R. APP.

P. 42.1(a)(2)(B). In accordance with the agreement of the parties, costs will be taxed

against the party incurring same. See id. 42.1(d). Having so ruled in the appeal, we

DISMISS the original proceeding filed in our cause number 13-15-00418-CV as moot

without regard to the merits. All pending motions in the appeal and original proceeding

are likewise DISMISSED as moot without regard to the merits.



                                                        PER CURIAM


Delivered and filed the
5th day of October, 2015.




                                             2